Citation Nr: 1205570	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  11-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The appellant served in the National Guard and had confirmed active duty for training (ACDUTRA) from December 1967 to April 1968.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for prostate cancer.  

In August 2011 the appellant testified before the undersigned at a travel board hearing held at the RO.  A transcript has been incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that his prostate cancer, treated privately in March 2005, is due to exposure to Agent Orange as well as polychlorinated biphenyls (PCBs), specifically while in training with his Guard unit on Fort Chafee.  He states that he had 21 summer camps of active duty for training.  

Veterans who served in Vietnam are presumed to have been exposed to Agent Orange and entitled to service connection for prostate cancer on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, the appellant has never claimed to have served in Vietnam.   

With regard to the appellant's National Guard service, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. at 415, 419 (1998). 

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, U.S.C.A., or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)  (2011).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  Basically, this refers to the two weeks of annual training that each National Guardsman must perform each year and, in most cases, an initial period of six months for basic training.  It also includes periods of activation for a given stated limited program or operation. 

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the periods of ACDUTRA or INACDUTRA is not appropriate.  See also 38 C.F.R. § 3.307(a)(6)(iii).

Upon a complete review of the claims file the Board observes that there are no personnel documents or orders that objectively establish when the appellant performed any of his training.  After a request for information from the RO, the PIES (Personnel Information Exchange System) response noted that from December 1967 to April 1, 1968, the appellant was in active duty for training status.  On his March 2010 formal claim, he reported that he was exposed to Agent Orange on Fort Chaffee in September, October, and November 1967.  In later statements, he reported that his basic training and Advanced Individual Training (AIT) were held on other installations, but in December 1967 he accomplished "some" training on Fort Chaffee.  After his active duty training, he then spent "one-third" of his weekend drills and regular summer encampments on Fort Chaffee, "in the field."  See May 2010 Notice of Disagreement, March 2011 Substantive appeal.  The appellant's complete service personnel records are not contained in the claims file and, as such, should be obtained on remand.  The DD Form 214 shows prior service before December 1967 as well as a remaining service obligation after April 1968.  

Even if the appellant is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2011) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  

In this case, the appellant claims that his prostate cancer resulted from exposure to Agent Orange sprayed at Fort Chaffee, Arkansas, or to the dioxin residuals in the soil.  The appellant also submitted a copy of a dioxin study published by the Environment Protection Agency.  

The Board notes that the Department of Defense (DoD) has provided VA with information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  See DoD Herbicides Outside of Vietnam.  However, exposure to herbicides at these locations must be verified as a presumption of exposure has not been established by VA. 

In this regard, the DoD list names Fort Chaffee, Arkansas as a location where herbicides were used outside of Vietnam during May, July, and August of 1967.  The appellant's May 2010 statement would indicate that he did not train on Fort Chaffee during this period.  The Board, however, recognizes that information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam continues to evolve as more evidence is gathered concerning such usage.

The appellant has established that Agent Orange was sprayed on Fort Chaffee where he has reported that he later performed training.  This does not establish that he was exposed to Agent Orange, but the materials that he submitted reflect that his claim that he was exposed to Agent Orange is not inherently incredible or that his claim clearly lacks merit.  Therefore, VA's duty to assist him in obtaining evidence, including an opinion where it is necessary to substantiate the claim, is applicable.  See 38 C.F.R. § 3.159(d)(2) (2011). 

The VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.o addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  In this regard, the RO is required to request VA Compensation and Pension Service (C&P Service) to verify herbicide exposure through the Department of Defense (DOD) for the timeframe delineated by a claimant.  In this case, the RO did not request DOD herbicide exposure verification.  Furthermore, it is the policy of the VA C&P Service for cases to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list.  In the instant case, the Board finds that the RO should attempt to verify the appellant's alleged herbicide exposure at Fort Chaffee, following the procedures provided by the C&P Service in Manual M21-1MR. 

If JSRRC responds that it is possible that the appellant was exposed to Agent Orange or its byproducts, then an opinion should be requested from a VA physician with sufficiently specialized knowledge to opine as to the effects of Agent Orange as to whether it is at least as likely as not that the appellant's prostate cancer is related to reported exposure at some point in December 1967, and/or other dates, from Agent Orange sprayed in May, July, and August 1967. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete service personnel records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request from the appellant any additional information regarding his reported training in December 1967 or other times at Fort Chaffee, including where on Fort Chaffee he performed his duties, and any other information, specifically dates and locations when and where he performed his training on the Fort and in the field. 

3.  After completing the above, follow M21-1MR, Part IV, Subpart ii, 2.C.10.o or its appropriate equivalent and request that the C&P Service verify herbicide exposure through DOD for Fort Chaffee/any other areas identified in personnel records where the appellant was stationed during his years of service with the Guard on Fort Chaffee.  If DOD does not confirm herbicide exposure, refer the appellant's pertinent information to JSRRC with a request for verification of exposure to herbicides.  All documentation of requests and responses should be associated with the claims file.

4.  If JSRRC's response indicates that it is possible the appellant was exposed to Agent Orange or its byproducts, request an opinion from a VA physician with specialized knowledge as to the effects of Agent Orange. 

a. The claims file must be sent to the physician for review. 

b. The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the appellant's prostate cancer is related to Agent Orange exposure or other incident of service.  The physician should consider how long Agent Orange or its byproducts would remain if sprayed for during the course of three months in 1967 and whether the appellant's duties in 1967, or as determined upon development, could have exposed him to Agent Orange or its byproducts, including PCBs. 

c. A complete rationale should accompany any opinion provided.  The examiner should address the appellant's contention that one of the tell-tale signs of prostate cancer, after exposure to Agent Orange, is having a very aggressive form of the disease, which he claims is his case.  
 
5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


